DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 04/15/2021 has been entered. Claims 1-16 have been cancelled. Applicant added new claims 17-24. Therefore, claims 17-24 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “attachment point” and “work surface” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the work surface (claim 19)
additional material (claim 19)
Note that there is no mention throughout the specification for any “surface”. 
Note that examiner assumes for examining purpose that the additional material in claim 19 refers to the workspace netting 4200 shown in fig. 4B.

Claim Objections
Claims 18-24 are objected to because of the following informalities:  
Claim 19 recites “an attachment point for additional material”; it appears that there is an article such as “an” missing to precede the term “additional material” to establish antecedent basis for this limitation. 
Dependent claims 18-24 starts by reciting “An enclosure as describe in claim x”; these recitations creates indefiniteness because it appears that each one of these claims re-establishes “An enclosure” instead of referring to “The enclosure as describe in claim …” established in the preamble of claim 17 from which said dependent claims depend from.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with clarity issues, some non-limiting examples include but are not limited to the following:
Claim 17 recites “the side adjacent a lift arm of the basket further comprises”; this recitation causes indefiniteness because firstly, it is not clear of a lift arm of the basket and hence the basket is being positively recited in the claim, where it appears to be necessary in order to establish the side adjacent to it (the lift arm). And secondly, “the side adjacent” lacks antecedent basis in the not being positively recited/required by the claim.
Claim 19 recites the limitation "the work surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “a side” in line 2; is it one of the sides of the enclosure established in claim 17 from which claim 21 depends from via claim 20?
Dependent claims are rejected since they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers, US (6383242).
In regards to claim 17 Rogers discloses:
An enclosure (14; fig. 2; Col 2; LL 9-15; and Col 3; LL 45 - Col 4; LL 4; see excerpt below) for a lift basket comprising; a door side (door portion 58; side of basket facing viewer covered by 14; fig. 1, 2); a rear side (side opposite to front side); a front side (side of 32 facing viewer); a back side (side of 32 facing page opposite front side); 

    PNG
    media_image1.png
    160
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    180
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    495
    618
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    263
    611
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    107
    602
    media_image5.png
    Greyscale


.

    PNG
    media_image6.png
    262
    606
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 17 above, and further in view of Stanford, US (2015/0096836).
In regards to claim 19 Rogers does not disclose an attachment point.
However, Stanford teaches an attachment point (350) for additional material (330), where the additional material extends from the basket (360/370 equivalent to 

    PNG
    media_image7.png
    505
    758
    media_image7.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the attachment point and material taught by Stanford onto the basket of Rogers for their predictable function of providing a catch for falling objects especially that the work on the Rogers apparatus is at elevated locations.
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 17 above, and further in view of Scherba, US (5555679).
In regards to claim 20 Rogers does not disclose a roof.
However, Scherba teaches a roof (30; Scherba); wherein the roof is affixed to the sides (36A-D; Scherba) of the enclosure such that the roof is supported by the sides of the enclosure and forms a cover over the enclosure (fig. 7; Scherba) (claim 20).


    PNG
    media_image8.png
    657
    650
    media_image8.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the roof and roof tubes taught by Scherba onto the top of the enclosure of Rogers for their predictable result of providing protection to the workers head. To further clarify, while the Rogers reference is primarily used to work on ceilings, one of ordinary skill in the art would find that the basket 12 of Rogers useful for different variety of jobs in different work place environments, where overhead protection is necessary while the worker is performing work that is located at an eye level with the worker in the basket.
In regards to claim 21 Rogers discloses a window (56; fig. 4) removeably affixed (by the removal of the outer layer enclosing 56) to a side or the roof of the enclosure (fig. 4). 

	
    PNG
    media_image9.png
    128
    721
    media_image9.png
    Greyscale

In regards to claim 23, Rogers and Scherba do not teach a tinted material. Examiner takes Official Notice that tinted materials are old and well-known in the art to be provided to surround an area where people/workers are present. One of ordinary skill in the art would furnish the enclosure of Rogers with tinted material for its predictable function of providing protection from heightened light sources such as sun beams when performing work during peak sunlight hours of the day.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 17 above, and further in view of Fara US (6973997).
In regards to claim 24 Rogers does not disclose tool ports.
However, Fara teaches tool ports (30, 28, 38a; fig. 2); wherein the tool ports are affixed within the material enclosing the lift basket (11; equivalent to enclosure 14 of Rogers) such that tools may pass outside the material enclosing the lift basket.
	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to introduce the tool ports taught by Fara onto the enclosure of Rogers for their predicable function of providing access to and from the enclosure for exchange of small items such as tools, documents, etc. without having to remove the entire enclosure. 

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive because:
Applicant argues “A wheeled mobile unit is not the same as an [arial] aerial platform basket. One key difference is that the mobile unit does not include a lifting mechanism. The lead lines discussed in Rogers are not a lifting mechanism. Thus, Rogers does not teach or suggest the skirt that does not inhibit operation of the lift basket”; examiner respectfully disagrees and presents that firstly, the claims do not recite “an aerial platform basket”, instead they recite “a lift basket” and even said “lift basket” is only recited in intended use form i.e. not positively recited or required by the claims. Secondly, the claims also do not recite “a lifting mechanism”. Finally, examiner presents that the skirt disclosed by Rogers would not inhibit operation of the lift basket if one was present. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.M.M/Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634